TRUAX, J.
The action was brought to recover the sum of $250 as commission to be paid by the defendant to the plaintiff upon the sale of certain premises in the city of New York. The authorization of the plaintiff was in writing^ and the evidence shows that the plaintiff procured a purchaser who was ready and able to take the property at the price named by the defendant. See Putter v. Berger, 95 App. Div. 62, 88 N. Y. Supp. 462, and Gilder v. Davis, 137 N. Y. 504, 33 N. E. 599, 20 L. R. A. 398.
Judgment is reversed, and a new trial ordered, with costs to appellant to abide the event.
All concur.